 

Case 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in TXSD Page 1 of 12

EXHIBIT
 

Cease VOF-ECAGI44DddoeumMenO10E8 Filed on 12/44/20 in TASD Paye 4 oF 82

 
 
  
 
   

if poe, States District Court
lot: “Qouham Deut of tas

DEC 11 2020

 

: Dad J. Bradley, Clerk

 

 

    

 

of inmates? to “contrast. the pie, per this "targeted use of

: : “
Pedad th AG up le

a deadly. virus, _Ms,, Cutright (associate Warden) posted .G. message
to the ‘inmate bulletin. board’ advising’ that, the: sooner! ‘everyone

     

contracts this virus, the sooner the gompound can get. back. fo,

normal (i.e€., no more or fewer modified operations).
_ SEATEMENT. OF FACTS

1. Hernandez . was * sentenced to 360 months imprisonment on
December 03, 2009,: fon: violating 18 U.S.C. § 846,
«$84R(a) (1) and. But (1) (A). He has been incarcerated
“TOF, over. d.. decade and later had his sentence reduced
“to 262° months: imprisonment in light of the "Drugs
Minus Two! ‘Amendment 782.

ps Mope ; os

  
 

2. Hernandez’ sattempts. to. geek home confinement through
the Bureau: of: Prisons:have been undermined by his
Case Manager, Ms. S. McCowan, who continues to invade
his central file and introduce false information.

  
 

Cabasé (OT-A0G244D ocwmerOlOS8’ Filed on 22/22/20 in TXSD Page 3 of 52

stay Pb cf pets; sve orty MEMORANDUMP oo sce Fe yaegar cut Seles
‘+: Guadulupe: Hernandez, is in: the midst of a; 262-month.-sentence:.?::

at FCI Beaumont Low. His institution is:currently> in: the midst ‘of: ::

a severe! and hostile: outbreak:: forj;s:the Executive: Staff: willfully

infected: larged: groups: of: inmates: on-November® 233: 2020: «Hernandez *«

and, at least;: 20°other:inmates: have submitted: claims'to the: © ~

South-Central Regional Counsel, Mr. Jason A. Sickler, raising that
issue. While it, Is fot ripe yet for review, Hernandez’s Compas-

SPU TP ORO wa

sionate Release motion is due for, a reconsideration in light of

   
 

these tragic: ‘actions by' starr

Hernandez is. non s this Court is well-aware. In

aad oan “

spite of him having no: past violence, his Case Manager, Ms. S.

McCowan, has twice ‘modified his ‘Central File improperly. More-

over, as evidence of this, Ms. McCowan’ s Supervisor, Ms. Love, went’

 

back into. Hernandez’ s Central File ond afiended it to remove the

BP ag hs ay pp oy card a

improper scoring and ‘the mention of violence (also improper) .

i Bee (2.4) 82 OF Areata “2eb 8g
[Exhibit B). if ‘this wasn’t enough, Ms. ‘HHeCowan went back into
ohalsuna yi oO GHP OF yjewie

Hernandez‘s Central File and AGAIN ‘reinserted the false claim of

violence. “The mention of violence obliterated Hernandez’s request.
“MS. “Love. ‘failed. t

submission of false Claims on official documents (a Classification

    

3 report,.Ms...McCowan for this repeated

1 offense per the Internal Affairs, Office of Program Statement

 

1210.24, see §7, holding that it is against the rules to attempt
to, conspire to, obstruct against, aid and abet, conceal, or
fail to report any breach of duty).

Moreover, other inmates in Hernandez’s Unit (SB) have had
their files similarly treated by Ms. S. McCowan. Ms. Love also
 

CaSe POE £44 W5EEM LOB FIBA DAYZATZO TSP Page> oP 5!

‘-AS an initial matter, McCowan utilized the PATTERN
“Scoring: System i imdnifest in.the iwake-of the First Step
-.. Act of 2018. She initially scored Hernandez as having
“+ 27 points: (for: a low classification), as:well as having
24 points for violence. Hernandez’s crime of conviction
o:sewas non-violent,.ds well as’ he: has had no violence since
his imprisonment. (ExMibit ‘A, 03/14/2020 1.

4, Later in August of 2020, Hernandez was properly scored
by Building 1 Unit Manager Ms. Love. His proper PATTERN
Score was determined to;be 6 (For a minimum classification),
and: the. festonatign . ae Ope of vidlencé had been re-
moved. [Exhibit B 020].

5. Then, again on September 08, 2020, Case Manager McCowan
reentered Hernandez’s central file and :again inserted
the “violence.” This raised his.score to 11 (ford .
low:. classification) ,* :as webl:as reimplemented: the improper
Violence. determination. This form contains.Ms...McCowan's
pantie. which spells out, "21 841 (b) (1) (A). ”

-6. This: is a:pattern;.and,.practice of the Bureau of-Prisons,:
FC] Beaumont Low. Over 20 inmates have filed via the
::, tort vehicle because attempts to file administrative ‘
remedies have been prevented by Mr. M. Bevil, SA/SB
_Counselor.:-.AS evidence that Bevil has engaged ‘in: this
previously ternandez directs the Court to Regional
Ad dministrative Remed ly Appeal No. 1036047-R%,. whereby an;
inmate’s claims of Bevil’s document mutilation were
- . gubstantiated by the: Regional Director of the: South :.
Central Regional Office.

5 Biss

deg:
oS

“7” The Regional Counsel, Mr. Jason A. ‘Sickler, “is the.
-". custodian: of those tort claims. -Currentiy; over 20...
~ have been mailed out.
+ f-
A memorandum ‘in ‘support is: attached.

on byt rgd

oe Respectfully Submitted,

yh

  

    

a _ . J an \ guadalupe erndhdez, tony
SO . , Reg. No. “80256- 079°
FCI Beaumont Low
sort ett 6 PLO, Box 26020 —
eo _ Beaumont, TX 77720

aye foo: fay 4
 

ease 707 er idr44 TaseunrsritIds2 FieéaGAaiSAZ26 in'TXSBD PAgsa4yPs12

failed to report it when Ms. McCowan did the same thing to inmate
Oscar Benitez‘and‘to inmate :..'° = Kirtman,: both properly memoria-
lized in said Regional Counsel’s records.
‘ Hernandez is asking: for expediated motion renewal. in-light |
of the abuses to which: he has béen subjected, -and:which deprived him
of a lawful, administrative. home detention consideration.
ee

» F 4s

Respectfully Submitted,

Guadalupe fernandez, pro. Y

se a - Reg. Noi 80256-079 © 2 TSR
FCI Beaumont Low _
“a ~ Ps: Box 26020: °: sv i UF

Beaumont, 1X°77720

hRapsgn

DECLARATION

I, “Guadalupe Hernandez, do hereby declare under. penalty of
per jury pursuant to 28 ‘U, S. .C. § 1746 that the foregoing is true cand,
eS :

correct to the best ‘of my knowledge. .

Len : f°

 

wy
#t .

 

 
 

Case 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in; TXSD. Page 6 of 12' ...

 

 

a

 

 
   

 
 

Case 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in TXSD Page 7 of 12

EXHIBIT

 
 

Case 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in TXSD Page 8 of 12

: offi ! of the Attorney: General
“Washington, B. © 20530,

 

_ January 29, 2021

ALL SHUIERAL-PROSECIITORS e

   
 
 

SUBJECT: inten Guidance On Prosecutor Diseretion, Charging, and Sentencing.

 
   

in every ease, ‘Thant “you for yout continued dedication t to-ac chiving those goals.
 

Case 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in TXSD Page 9 of 12

~ SENTENCING LAW AND POLICY

An Affiliate of the Law Professor Blogs Network

August 23, 2020

The new death penalty: COVID has now killed more US prisoners in
months than the US death penalty has in the last two decades __.

 

The UCLA Covid-19 Behind Bars Data Project has been doing a terrific job keeping an updated
count; via‘this spreadshéet, ‘of. confirmed COVID'deaths:of: persons’ ‘serving time in state and
federal facilities. As of the morning of Sunday, August: 23;' this UCEA accounting had tabulated 858
"Confirmed Deaths (Residents).”

This considerable number is sad and disconcerting on its own terms, but it is even more
remarkable given that it amounts to.more prisoner deaths than has been, produced by carrying, out

forin Udeath sentences in the! United’ States f for the entiré period from 2001 to 2020. A cordi ig to
DPIC data, , there Were a a ‘total of 839 executions ‘from the start of 2001 through t tod 2 yo

 

 

Of course; “coitiparing capital punishment and COVID incarcération carnage is’ problematic i in’ many *
ways. All persons executed in-the' US'in‘recefit times have been‘ convicted of ‘the most aggravated
forms of murder. The majority of prisoners to die of COVID were not responsible for a death
(although, as noted here, some persons on California's death row are part of the COVID prisoner
death count). In a few prior posts here and here, | noted that nearly half of the early reported
deaths: of, federal, prisoners, involved. meena serving time, for. rus. crimes.. Another such. ..°, :

   

FCI, Coleman this s summer. rand died on vires 18; he. was. ‘only. ‘BB-year-old and. had, been i in federal,
prison for five years (of a 13- -year sentence), after, his, conviction of possession,’ with. intent to 423,
distribute meth.

Another problem with comparing capital punishment and COVID incarceration carnage relates to
that correctional staff do not die from administering capital punishment, but many have died from
COVID. The-UCLA spreadsheet. currently reports “only 72 'Confirmed:Deaths: (Staff). .:lzam:
pleasantly surprised: that: this:number-is not.bigger, -but-! will be:ever troubled: by the: though its, BY
could-have been.much.lower:.along with:the prisoner death:number if more:aggressive*: oan
depopulation efforts:were:taken:to more: the:most vulnerable. and least risky: ‘offenders: out of the
super-spreader-environment;that prisons.representi.: e:0.2° gue aia oe

 

 

A few of many prior related posts:

e The new death penalty: COVID has now killed more US prisoners in weeks than the US
death penalty has in over a decade
 

 

Case 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in TXSD Page 10 of 12

e The new death penalty: COVID has now killed more than 500 US prisoners and prison staff
according to UCLA Law data

e The new death penalty: COVID now a leading modern killer of California inmates on death

 

row

e From drug sentences to death sentences: documenting arbitrary and capricious drug war
casualties

e Memorializing more drug war casualties: updating the federal drug sentences that
COVID-19 turned into death sentences PA pope

 

August 23, 2020 at 11:23 AM | Permalink

rege a

Comments ©

%

Our Fuehrer has much blood on his. hands. Over 170, 000 dead and | counting. Our great country: taid
low by a deranged narcissist and, his enablers, s.. 2. -- - oe - :

Posted by: é anon1 a Aug 23, 2020 2:28:13 PM

Worth. ‘noting that that j is "858 ‘deaths out of 112468 cases with’ 74604 recoveries, , according to the .
spreadsheet, for a case fatality rate among resolved cases ‘of about. 1. “2%. According to ‘Wikipedia,
the US as a whole has about 165k deaths vs 3148k recoveries, for a case fatality rate among
resolved cases of. about 5%. So the prisoners are-getting it, but they are also surviving better than
the general population, likely, because on average they tend-to be younger.

 

Posted by: William C.Jockusch. | Aug 23, 2020 9:43:42, PM. . —— ; Sats,

poet Pts : . ae wb . Se em ey ast

| also sense, William, that prisoners even if asymptomatic are much more likely’ to ‘be tested than
the average Ainerican. This also connects to the younger general population for prisoners. Not —

sure this leads to a conclusion that: prisoners are "surviving: better,” but I am sure @ that close study’
of the prisoner numbers can deepen our uiiderstariding of this dang virus. 7

tobe fvees

 

Posted by: Doug B. | Aug 24, 2020 10:42:36 AM

Just chiming:in on this thread.to say.that in our JAMA‘piece, we reported an adjusted covid death
rate (adjusted for agé-.and sex) among prisoners of 3,0x. In other-words, if people in prison had
the same age distribution as in: society as a whole, the death rate would be three times higher.
What this tells us is that younger prisoners ‘are not protected by their-youth - possibly because of -
the high rates of comorbidities among people who have-done years-in‘prison. In other-words, being

incarcerated is a major risk factor.
a

Case 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in TXSD Page 11 of 12

 

Posted by: Sharon Dolovich | Aug 24, 2020 11:39:41 PM

Here's the link: https: //jamanetwork.com/journals/jama/fullarticle/2768249

 

Posted by: Sharon Dolovich | Aug 24, 2020 11:40:31 PM

Anything we should infer from the following stats?
Covid deaths to date:

South Korea 312

Japan 1,209

Vietnam 29

United States 178,000

 

Posted by: Michael R. Levine | Aug 26, 2020 10:25:02 AM

| fear it is only a matter of time before COVID deaths of just incarcerated people in the US will be
larger than the total deaths in all of those countries combined, Michael.

| also think it notable that total US COVID deaths over the last six months is more than total
homicide victims over the last decade. | will probably do a post on that reality, which | keep
thinking about when folks roll out the standard law-and-order rhetoric (and | think if you focused
on age of victims, COVID has likely killed more senior citizens than have died from homicide over
the last quarter century).

 

 

Posted by: Doug B. | Aug 26, 2020 10:51:58 AM
 

oe XG
Vee 7:07-cr-00144 Document 1010-2 Filed on 03/22/21 in TXSD Page 12 of 12

SENTENCING LAW AND POLICY

An Affiliate of the Law Professor Blogs Network

September 13, 2020

The new death penalty: The Marshall Project reporting COVID prisoner
deaths exceed 1000

 

In this post back in May, | started what became a series of posts in which | noted what might be
called a new kind of death penalty for prison and jail inmates in the United States: by killing many
hundreds of incarcerated persons, COVID-19 has turned all sorts of other sentences into functional
death sentences. In prior postings, | have often flagged the death data from the UCLA Covid-19

Behind Bars Data Project, but today | see that The Marshall Project has updated data here showing
that prisoner deaths have hit another grim milestone:

Deaths

The first known COVID-19 death of a prisoner was in Georgia when Anthony Cheek
died on March 26. Cheek, who was 49 years old, had been held in Lee State Prison
near Albany, a hotspot for the disease. Since then, at least 1,016 other prisoners
have died of coronavirus-related causes. By Sept. 8, the total number of deaths had
risen by 5 percent in a week.

There have been at least 1,017 deaths from coronavirus reported among prisoners.

Of course, 1000 is just a round number and every single COVID death is individually sad and
disconcerting. | continue to hope that, somehow, we might be getting past the worst of this
pandemic that has (predictably) already been so lethal for persons in and around prisons and jails.

 
